Citation Nr: 0310423	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-21 195)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from September 1984 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action that denied 
an evaluation in excess of 30 percent for the veteran's 
service connected bipolar disorder.  In September 2001 the 
veteran appeared and gave testimony at an RO hearing before 
the undersigned Veterans' Law Judge.  A transcript of this 
hearing is in the claims folder.  In March 2002 the Board 
sought further evidentiary development of this case pursuant 
to authority granted by 38 C.F.R.§ 19.9(a)(2)) (2002).  That 
development having been completed the case is again before 
the Board for appellate consideration.  

FINDING OF FACT

The veteran's service connected bipolar disorder results in 
total social and occupational impairment. 

CONCLUSION OF LAW

The scheduler criteria for a 100 percent evaluation for the 
veteran's service connected psychiatric disability have been 
met.  38 U.S.C.A. § 1155(West 2002): 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2002). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

                                                 I.  Factual 
Background

The veteran's service medical records reveal hospitalization 
for psychiatric complaints including crying spells and 
concentration difficulties.  The veteran was discharged from 
service due to his psychiatric symptoms that were diagnosed 
as a due to a bipolar disorder.  In a November 1985 rating 
decision the RO granted service connection for a psychiatric 
disability that was characterized as major depression, in 
remission.  A 10 percent rating was assigned for this 
disability, effective June 11, 1985.  

Thereafter the veteran was repeatedly hospitalized by the VA 
for the treatment of his psychiatric disorder, diagnosed as a 
bipolar disorder.  In a March 1988 rating action, the RO 
assigned the veteran a 100 percent temporary total rating 
based on hospitalization in August 3 and September 1987.  In 
an October 1989 rating action the RO again assigned the 
veteran a 100 percent temporary total rating based on 
hospitalization starting in March 1989.  After the assignment 
of each of these temporary totals ratings, the 10 percent 
scheduler rating previously assigned for the veteran's 
psychiatric disability was restored.  

Following an additional period of VA hospitalization for the 
veteran's psychiatric disorder, the RO, in an October 1991 
rating action, again assigned the veteran a 100 percent 
temporary total rating based on hospitalization for the 
period from April 1991 to July 1991.  Thereafter a 30 percent 
scheduler rating was assigned for the veteran's psychiatric 
disability.  This rating was confirmed and continued by 
subsequent RO rating actions and by the Board in a September 
1999 decision.   

VA clinical records and records from state and municipal 
medical facilities reflect considerable outpatient treatment 
and periods of hospitalization from the late 1990s to the 
present for psychiatric symptomatology.  

During a psychiatric assessment conducted while the veteran 
was hospitalized at a state psychiatric facility in October 
1999, it was reported that the veteran had been committed 
after he was found on the street in a delusional state.  He 
was said to be preoccupied with numbers, been talking to 
people who were not there, and also talking about killing 
someone who lived in California.   On evaluation he was alert 
and described as being in a high mood.  He was over 
talkative, threatening, and screamed at times.  He obviously 
had no insight and his judgment was totally affected by his 
manic mood.  It was reported that he was disoriented to time, 
but better oriented to person and place.  Remote memory was 
good, but recent memory was blocked over the previous 4 days.  
He was unable to concentrate.  It was noted that the veteran 
did not work.  The diagnosis on Axis I was bipolar disorder, 
manic, most recent episode manic, severe, without psychotic 
features.  His GAF score was 50-60.  After a further 
hospitalization for a bipolar disorder the following month, a 
GAF of 50-55 was reported.   

On a January 2000 VA psychiatric disorder, it was reported 
that he had had about a dozen jobs from 1987 to the present, 
some lasting only a week or two.  He last worked three years 
earlier as a dishwasher.  He then went off his medication and 
moved to Boston where he was homeless.  The veteran believed 
that his unemployment was due to an inability to handle 
stress and he said that he would become violent, angry, 
irritable, or lose control.  On evaluation, the veteran was 
angry, irritable, and hostile.  His thought processes were 
described as often impaired in that he would become 
tangential and paranoid.  No delusions or hallucinations were 
reported, but he would exhibit inappropriate laughter.  
Suicidal or homicidal ideations, thoughts, plans, or intent 
were denied.  He was fully oriented and memory was grossly 
intact.  There was no evidence of obsessive or ritualistic 
behavior.  Speech was mildly pressured.  No evidence of panic 
attacks was reported, but the veteran's mood was angry and 
extremely irritable.  Sleep impairment during manic episodes 
was reported.  The diagnosis on Axis I was bipolar disorder, 
latest episode mixed, with psychotic features.  Cocaine 
dependence in full remission and alcohol and marijuana abuse 
in early to full sustained remission were also diagnosed.  
The veteran's GAF score was 49.

Clinical records reflect outpatient treatment at a municipal 
medical facility in 2000 and 2001 for psychiatric symptoms.  

During a September 2001 hearing at the RO before the 
undersigned Veterans Law Judge, the veteran described his 
psychiatric symptomatology and he said that his symptoms had 
prevented employment and resulted in homelessness and several 
stays in jail.  

In an October 2001 statement a psychiatrist at this municipal 
mental health facility reported that he had been treating the 
veteran since 1987.  He described the veteran's work history 
as poor in that he had held about 20 jobs since 1985.  The 
veteran last worked in 1996 and the veteran reported that he 
was unable to cope with a job as it progresses leaving him 
feeling overwhelmed.  The longest period of sustained 
employment since 1985 was 4 months.  The doctor felt that the 
veteran's psychiatric disorder precluded sustained 
employment.  

On VA psychiatric examination in July 2002 the veteran was 
pleasant and appropriate.  His speech was normal in tone and 
rate.  No obsessive or ritualistic behavior patterns were 
noted and the veteran was fully oriented.  Mood was somewhat 
euthymic and his affect was somewhat inappropriate.  His 
thinking was from goal directed to circumstantial.  
Concentration was fair and his memory was intact.  
Hallucinations and delusions were denied.  After the 
evaluation and a review of the claims folder, the diagnosis 
on Axis I was mixed bipolar disorder.  On Axis V the 
veteran's GAF score was reported to be 40-50.  

II  Legal Analysis 

The Board notes that the VA schedular criteria for rating 
mental disorders 38 U.S.C.A. § 1155 (West 1991 & Supp. 1997) 
and 38 C.F.R. Part 4 (1996) provide that disability 
evaluations are determined by application of a schedule of 
ratings which is based on the average impairment of earning 
capacity.  

Under the current criteria for rating the veteran's service 
connection bipolar disorder, a 30 percent evaluation is 
assigned for symptomatology resulting in occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks  (although generally functioning 
satisfactorily, with routine behavior, self care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep disturbance, and mild memory loss (such 
as forgetting name, directions, and recent events).  A 50 
percent evaluation is assigned for symptomatology resulting 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of mood 
and motivation; difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9432.

Review of the clinical record indicates that the veteran has 
experienced delusional states in recent years as well as 
hallucinations and preoccupations.  During such episodes he 
has been reported to be threatening, disoriented, and 
obviously lacking in insight and judgment.  On a VA 
examination conducted in early 2000, the examiner noted the 
veteran to be angry, irritable, and hostile and his thought 
processes were described as often impaired in that he would 
become tangential and paranoid. It has been frequently noted 
that the veteran has a very poor work history because of an 
almost complete inability to handle stress.  Reportedly, his 
most successful job lasted only a few months and he has not 
worked at all since 1996.  All of the veteran's recent 
reported GAF scores have been within the range that 
contemplates an inability to work and his treating private 
physician has recently stated that the veteran cannot 
maintain employment because of his psychiatric 
symptomatology.  In view of this evidence, it is the Board's 
opinion that veteran's psychiatric disorder results in a 
demonstrable inability to obtain and retain employment. 
Therefore, a 100 percent scheduler evaluation is warranted 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9432.

ORDER

Entitlement to a 100 percent schedular evaluation for the 
veteran's psychiatric disorder is granted subject to the law 
governing the payment of monetary benefits.  





	                        
____________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

